                  Case 1:20-cv-01834-SAB Document 9 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BOONLEUANG SENGSOURIGNET,                      Case No. 1:20-cv-01834-SAB

12                    Plaintiff,                    ORDER ADVISING PARTIES OF STAY OF
                                                    ACTION PURSUANT TO GENERAL ORDER
13           v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                      Defendant.
16

17

18          On December 30, 2020, Boonleuang Sensourignet (“Plaintiff”) filed this action seeking

19 judicial review of a final decision of the Commissioner of Social Security (“Defendant”) denying
20 his application for disability benefits pursuant to the Social Security Act. The Court ordered that

21 Defendant be served with the summons and complaint. (ECF No. 3.) On January 13, 2021, a

22 proof of service was filed showing that Defendant has been served in this action. (ECF No. 8.)

23          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record.
27 / / /

28 / / /


                                                    1
               Case 1:20-cv-01834-SAB Document 9 Filed 01/13/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      January 13, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
